Citation Nr: 0426526	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
hypertension, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to October 
1997.  

By an initial rating decision in February 1998, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine granted service connection for hypertension and 
assigned a 60 percent evaluation, effective since October 8, 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO that, in pertinent part, reduced the evaluation of the 
veteran's service-connected hypertension from 60 to 20 
percent, effective November 1, 2000.  The veteran filed a 
timely appeal of the RO decision.  

In September 2001, the veteran testified during a 
videoconference hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of the proceeding is of 
record.  

In November 2001, the Board remanded the matter to the RO for 
additional development.  In May 2004, after accomplishing 
additional development the RO issued a Supplemental Statement 
of the Case in which it continued to deny restoration of the 
initial 60 percent disability evaluation for the veteran's 
service-connected hypertension.  In addition to considering 
whether restoration of the 60 percent disability evaluation 
was proper, the RO considered current evidence and determined 
that an increased rating, above the current 20 percent 
evaluation, was not warranted.  

As such, the Board has characterized each issue separately, 
as reflected on the Title page above.  


FINDINGS OF FACT

1.  The RO's decision to reduce the veteran's evaluation for 
hypertension from 60 percent to 20 percent was supported by 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations.

2.  The veteran's hypertension is manifested by diastolic 
blood pressure predominantly below 120 and systolic blood 
pressure of less than 200, and requires continuous medication 
for blood pressure control.  


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for hypertension 
to 20 percent was proper, and a restoration to a 60 percent 
disability rating is not warranted.  38 U.S.C.A. §§ 1155, 
5103 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 
4.104, Diagnostic Code 7101 (2003).
 
2.  The criteria for an evaluation in excess of 20 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction and Restoration

The veteran's representative argues that it was improper to 
reduce the veteran's disability rating for hypertension from 
60 percent to 20 percent.  The representative contends that 
the RO failed to consider the veteran's blood pressure 
reading he obtained using home-monitoring equipment.  

For VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied.  38 C.F.R. § 3.344(c) (2003).  The duration of a 
rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.

The Court has held that, based on 38 C.F.R. § 4.13, in any 
rating reduction case, it must be ascertained, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Brown, 
supra, at 420-421.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id., see 38 C.F.R. §§ 4.2, 
4.10. A claim as to whether a rating reduction was proper 
must be resolved in the veteran's favor unless the Board 
concludes that the preponderance of the evidence weighs 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1990).  The Board cautions that a rating reduction case 
is not a rating increase case.  Brown, supra at 420- 421; 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  

In this case, the RO proposed, in December 1999, to reduce 
the schedular rating for the veteran's hypertension from 60 
percent to 20 percent.  The veteran was notified of this 
proposed reduction on December 22, 1999; he was also notified 
that he had 60 days to submit additional evidence.  Also 
attached was a VA Form 21-0506, which notified him of his 
right to request a predetermination hearing.  The notices 
were sent to the veteran's address of record.  In February 
2000, the veteran submitted additional private treatment 
records.  In August 2000, the RO reviewed the evidence and 
reduced the disability evaluation for the veteran's 
hypertension from 60 percent to 20 percent, to take effect on 
November 1, 2000.  The veteran was notified of this reduction 
by letter dated August 31, 2000.  In this case, then, the RO 
applied the regulations regarding the procedure for 
reductions in ratings properly.   The question that remains 
is whether the evidence on which the reduction was based 
supported the reduction.

The Board has reviewed the veteran's entire medical history 
with respect to his hypertension.  Records reflect that the 
veteran was afforded a VA examination in November 1997 after 
his discharge from service.  A blood pressure reading taken 
at that time was 220/140.  The February 1998 rating decision 
granted service connection for hypertension and assigned a 60 
percent disability evaluation.  

Thereafter, records of VA outpatient treatment indicate that 
the veteran was put on various medications for control of his 
hypertension.  A December 1997 note indicated a blood 
pressure reading of 166/118.  Blood pressure readings in 
April 1998 were 180/122, 183/109 and 144/106.  During a May 
1998 VA Psycho-Social Evaluation the veteran told the 
examiner that his blood pressure was responding to medication 
and coming down.  A June 1998 VA treatment note included a 
blood pressure reading of 176/118.  

During an August 1998 State of Maine Disability Determination 
examination, the veteran's blood pressure was recorded as 
160/124.  

Social Security Disability records are associated with the 
claims folder.  They include a November 1998 Blood Pressure 
Summary.  The summary noted that the veteran's mean blood 
pressure was 145/103, with a maximum systolic pressure 
reading of 161, and a maximum diastolic pressure reading of 
115.  The records reflect that the veteran was considered 
"disabled" within the meaning of Social Security laws and 
regulations due to his poorly controlled hypertension.  

VA outpatient treatment records in January and February 1999 
include blood pressure readings of 142/93, 134/93, 161/86, 
146/102, and 125/68 and 135/72 accordingly.  

The veteran was afforded a VA examination in August 1999.  
Therein, the veteran reported that he was unable to secure 
employment as the result of his hypertension.  He received 
monthly treatment at the VA medical center.  Blood pressure 
readings were 150/100 in the right arm while seated and 
155/100 in the left arm while seated.  The examiner noted 
that while the veteran was rated as 100 percent unemployable, 
his blood pressure control was better in recent months and he 
could be trained for some type of sedentary employment.  

In September 1999, the veteran underwent aerobic testing for 
control of his hypertension.  Prior to testing his blood 
pressure was 140/110.  After treadmill use, the reading was 
the same.  Following recumbent cycle exercise, his blood 
pressure reading was 170/110.  The veteran reported some 
fatigue, but no signs of dizziness.  

A November 1999, VA outpatient treatment note included a 
blood pressure reading of 143/94.  

A November 1999 treatment note from M. T. Hanna, M.D., noted 
the veteran's complaints of chronic dizziness and 
intermittent left-sided chest pain.  Upon physical 
examination, his blood pressure was 140/102.  His chest 
revealed exquisite, palpable tenderness at the 5th or 6th 
costosternal margin.  A previous workup for cardiac etiology 
was negative.  The examiner noted that the chest pain was 
consistent with constochondritis.  The veteran was also 
assessed with refractory hypertension.  

A January 2000 VA outpatient treatment listed blood pressure 
readings of 163/101 and 156/101.  

In February 2000, the RO received copies of private treatment 
records from William C. Ervin, M.D.  The records include 
blood pressure readings of 170/120 and 160/110.  Written in 
pen on the record were several additional blood pressure 
readings that were substantially higher than those on the 
copy.  For instance, one blood pressure reading was noted as 
209/193.  In a March 2000 letter, the RO asked the veteran 
for more information about the records.  There was no 
response to the RO's letter.  In June 2000, the RO obtained 
treatment records directly from Dr. Ervin.  The February 2000 
treatment note was included but did not include the 
handwritten blood pressure readings.  

An April 2000 VA treatment record indicated that the veteran 
was seen for treatment after he discontinued his hypertension 
medications.  His blood pressure was 202/132.   

During a July 2000 VA examination, the veteran reported that 
he resumed taking his hypertension medication.  The veteran 
reported that he used a home blood pressure cuff and stated 
that his home readings were consistently higher than those 
taken at the VA clinic.  He stated that his home blood 
pressure reading showed a diastolic pressure of 132.  The 
examiner took a total of seven blood pressure readings.  An 
initial blood pressure reading in the right arm was 168/100 
and 174/112 in the left arm.  Later blood pressure readings 
were 168/118, 166/98 and 174/116.  A heart and chest 
examination was normal.  By history the veteran had left 
ventricular hypertrophy.  The diagnosis was hypertension 
under poor control, with residuals of multiple medications 
and decreased ability to function in the normal manner.  

The Board finds that the above examination appears to have 
been full and complete.  The record reflects that the veteran 
was provided the opportunity to submit substantiating medical 
evidence.  On the basis of the evidence of record, the Board 
finds that the August 2000 decision to reduce the veteran's 
disability rating was consistent with the medical evidence of 
record, and the applicable regulations as outlined above.

Significantly, the Board notes that under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, in effect at the time of the August 
2000 rating decision, a 60 percent evaluation required 
diastolic pressure that was predominantly 130 or more, a 40 
percent evaluation required diastolic pressure that was 
predominantly 120 or more, a 20 percent evaluation required 
diastolic pressure that was predominantly 110 or more or 
systolic pressure predominantly 200 or more.  In this matter, 
the veteran's diastolic pressures range from a high of 132, 
in April 2000, when the veteran had self-discontinued his 
hypertensive medications, to a low of 68, noted during VA 
treatment in February 1999.  However, the diastolic blood 
pressure readings are predominantly 110 or more.  They are 
not predominantly 120 or more.  As such, the veteran's 
hypertension most closely approximately the criteria for a 20 
percent disability evaluation.  Thus, the Board finds that 
the preponderance of the evidence is against the claim for 
restoration of the 60 percent rating for the service-
connected hypertension.  

In making this determination, the Board has considered the 
veteran's contention that his home blood pressure monitoring 
equipment showed diastolic pressures consistent with a 60 
percent evaluation under Diagnostic Code 7101.  However, 
while the veteran is certainly competent to report visible 
symptoms and manifestations of a disease, he has not been 
shown to possess the requisite competence and skill to take 
accurate blood pressure readings.  See generally, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the facts 
reveal that the veteran submitted altered treatment records 
from Dr. Ervin.  Thus, the Board questions the veteran's 
credibility to self-report blood pressure readings.  Finally, 
the Board finds most probative the blood pressure readings 
taken by the VA and private medical professionals as such 
have the requisite training and skill necessary to provide 
blood pressure readings.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Accordingly, the Board finds that it was proper to reduce the 
veteran's evaluation from 60 percent to 20 percent for 
hypertension.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.  Thus, the appeal is denied.



II.  Increased Rating

As noted in the Introduction, based upon the evidence 
submitted subsequent to the August 2000 decision that reduced 
the evaluation of the veteran's service-connected 
hypertension, the Board has inferred a claim for an increased 
rating for hypertension.  The veteran is not prejudiced in 
the Board's consideration of this issue, as the RO has, 
afforded the veteran opportunities to submit evidence in 
support of an increased evaluation, and, by Supplemental 
Statement of the Case issued in this matter, considered 
whether the current evidence of record supports the 
assignment of a higher rating.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Since, November 1, 2000, the veteran's service-connected 
hypertension is rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Pursuant to such 
Diagnostic Code, a 60 percent evaluation requires diastolic 
pressure that is predominantly 130 or more, a 40 percent 
evaluation requires diastolic pressure that is predominantly 
120 or more, a 20 percent evaluation requires diastolic 
pressure that is predominantly 110 or more or systolic 
pressure predominantly 200 or more.  

A June 7, 2001 VA clinic note showed blood pressure readings 
of 205/132 and 183/116.  The diagnostic impression was severe 
hypertension.  Medications were prescribed.  However, in a 
note dated June 15, 2001, his blood pressure was down to 
158/104.  The assessment was that the veteran was doing 
better on his medications.  During a visit to the VA renal 
hypertension clinic on June 21, 2001, his blood pressure was 
175/111.  

In June 2002, the veteran underwent a myocardial perfusion 
stress test.  His baseline blood pressure was 152/90.  
Following twelve minutes of exercise, his maximum blood 
pressure was 180/110.  There was no chest pain, arrhythmia, 
or significant EKG change.  

During an August 2002 VA examination, the veteran reported 
that his blood pressure was difficult to control.  He took 
blood pressure readings at home, but stated that the readings 
were consistently higher than those obtained during VA 
treatment.  Upon physical examination, the veteran's blood 
pressure was initially 170/120 in both arms while sitting.  
Later in the examination, the blood pressure was 170/110.  A 
final blood pressure reading was 160/105.  

In September 2002, the veteran submitted a ledger of home 
blood pressure readings.  They show a high blood pressure 
reading of 204/155 and a low blood pressure reading of 
148/113.  The veteran also reported associated dizziness, 
insomnia, and migraine headaches.  

VA outpatient treatment records in August and September 2002 
note blood pressure readings of 166/106 and 156/95 
respectively.  The September 2002 treatment note indicated 
that the veteran had rather significant hypertension.  He had 
mild evidence of arterial narrowing and was at a higher risk 
for developing persistent severe hypertension.  

Blood pressure readings in March and June 2003 were 152/105, 
and 157/118 and 166/121.  

During a VA Genitourinary examination in December 2003, the 
recorded blood pressure reading was 130/100 while lying down, 
168/110 while seated, and 170/110.  There was no evidence of 
any kidney disease.  

Finally, a VA outpatient treatment record in March 2004 
included a blood pressure reading of 163/104.  

On the basis of the foregoing, the Board finds that the 
veteran's hypertension is characterized by diastolic blood 
pressure readings predominantly 110 or more.  Thus, the 
criteria for a 20 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 have been met.  Of the blood pressure 
readings reported above, only three show diastolic pressure 
at 120 millimeters or greater.  Thus, while there are 
isolated diastolic readings as high as 132 millimeters, the 
diastolic blood pressure readings are predominantly less than 
120.  As such, the criteria for a disability evaluation 
greater than 20 percent are not met.  

In making this determination, the Board has once again, 
considered the veteran's self-reported home blood pressure 
results.  However, for the reasons as set forth above, the 
evidence lacks probative weight.  

In addition, the Board points out that the veteran is 
currently in receipt of separate compensable evaluation for 
hypertensive heart disease associated with his service-
connected hypertension.  With regards to hypertension, the 
Board finds that there is no showing that hypertension has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Put another 
way, the 20 percent rating assigned adequately compensates 
the veteran for the severity of his hypertension.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).  

III.  VCAA

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (2001), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded".

Although the VCAA was enacted after the RO's August 2000 
decision, the veteran would not be prejudiced by a decision 
by the Board at this time.  See Bernard v.  Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  	The RO requested 
additional information from the veteran in February 2002 and 
provided the veteran with a Supplemental Statement of the 
Case in May 2004.  These notices and communications from the 
RO informed the veteran of the applicable laws and 
regulations and of the evidence needed to substantiate his 
claim.  VA treatment records, Social Security Administration 
determination records, and private treatment records 
identified by the veteran are of record.  Efforts to obtain 
records from Dr. Amy Maiocco and the Maine Medical Center 
were not successful, as the veteran did not supply VA with an 
authorization to obtain the records.  The veteran has not 
alleged that any records of probative value pertaining to his 
hypertension may be obtained, which have not already been 
requested by the VA or associated with his claims folder.  
The veteran testified at a hearing before the undersigned in 
September 2001.  Furthermore, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
set forth in 38 C.F.R. § 3.105(e) and (h), regarding notice 
and an opportunity for a predetermination hearing.  Having 
been informed of the applicable laws and regulations as well 
as the evidence needed, the veteran would not be prejudiced 
by issuance of a decision without affording him an 
opportunity to respond to the general provisions of the VCAA.  
See Bernard, supra.

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of the issues discussed above.   

ORDER

The reduction of the disability rating for hypertension, 
effective November 1, 2000, is proper, and restoration of a 
60 percent rating is not warranted.  

Entitlement to a rating in excess of 20 percent for 
hypertension is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



